Title: To James Madison from William Willis, 9 September 1802
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona September 9th. 1802
					
					I herewith enclose you a Coppy of a letter which I have just Rec’d from Consul O’Brien.
					We have nothing new here, respecting the Tripotins, and as yet I have not heard of but one of our Vessells being taken, and if a regular System of Convoy is adopted perhaps years may pass without our loosing another but as yet none has taken place and many of our Vessells put to sea which would remain three, or four weeks, waiting for a convoy, were they afraid there was any probability at that length of time of their having one, and if the Service of the United States wld admit of a Ship of war, sailing evey month from Gibralter, and to take the coasts of Spain, France & Italy as far as Naples, seeing all the Vessells bound to Each port safely in, and waiting at Each principal Port 48 hours and return again by the same route I beleive none of our Vessells would put to sea without their protection, and two Frigates would be Enough for this Service.
					It appears to me from the knowledge that I have of the Tripolins, and their force, that our Ship of war are too large for the object of taking them as it is impossible for a Frigate to decoy them, and on the first sight of any of our frigates, they then know their danger and will of course run from them, but had we a few Schooners of 14 to 16 Six pnd. they would be of sufficient force to defeat any one of the Cruizers of that Power, Singly, and it would be much more probable that Such Vessells woud soon capture the Most of them.
					I informed you Sir When I had the honour of seeing you at Washington that if on   my arrival here I should find any impediment    to my    executing the office of Consul      I would  immediately inform you of it. I am now      happy to have it in my power to inform you that notwithstanding the severe losses of property, I have met with I am still posses’d of sufficient funds, to support a Commercial House, and for answering all the purposes of advancing for the necessary Service of the United States, and I am happy to find that all the officers of the Spanish Government treat me with every degree of friendship and respect, and in one instance a representation of mine, has been of Service to the Consuls of Other Nations, which is as follows:
On account of the Number of persons arriving here     to attend on the King, there were not found  buildings belonging to the Government to house  the Officers, and gaurds de Corps , and the mode adopted to lodge them, was to quarter them, in every house, without exception, and an  order was given accordingly and Even  the Consuls Houses were not accepted  and some of them Even submitted to it.  But on their coming to my house which is large and pleasantly Situated, I resisted the demand; not so much on account of the inconvenience, as on account of its being an infringement on the customs and usages of Nations.  I made an immediate representation to the Captain General of this province, and Receiv’d an agreeable reply; from him, and he immediately gave orders that no Consul whatever should be molested by the requisition.
					I have not at all been surpris’d Sir, that you were led to beleive that my situation with respect to property was intricate; when I was even led to fear it myself, from the fabricated accounts given, by interested Enemies, But the most malicious of my Enemies have been Mr. Benjamin B Mumford a man who lived in my house as a friend, for near twenty months, and the house, for which he was agent in New York: for Whom I have been constantly in advance, for a long time and sometimes to upward of 30,000 dollars: and they have never been out of my debt for near Eighteen Months: and Still owe me a large Ballance.  By an act which cannot be justified, they procurd false accounts from one of my Clerks, and presented them to me in New York, and insisted on my settling with them on these accounts, by which there appeared a ballance due them but on an investigation, on my return I find that those accounts were false and that they have always been in my debt, and they must have been very Sensible that their Vilany would be detected, for they tryed by every art and stratagem, to entrap me, into signing a full and final discharge of all demands of Every Nature whatsoever; And it is this house and their agent here  Benjamin B Mumford, that have done all in their power to injure me, and have    attacked my property to a large amount both in Europe and America, where those false accounts, which they had produced from one of my Clerks, by which they rais’d a ballance due them to a large Amount, when they must have known they    owed me, and I    hope in Time to get that sattisfaction from them which Law and justice cannot avoid giving me  I am sorry to trouble you upon such subjects and it is only to convey to you the Idea how unjustly I have been treated and the vilanous arts that have been practis’d against me.
					But after all the stratagems of my enemies to ruin me, they have the mortification to find that they have not been able to impair my Credit, with individuals, nor with the Government, for whenever any officers of this Government, have it in their Power to place business in my hands, they do it, and it is but ten days, since the Intendant of this Province, placed the consignment of an English Vessell in my hands.  I am the only native American, I believe, that is Consul for his Country in Spain, and there is I believe but one other American Consul in Spain that is an American Citizen, and that is Mr Young at Madrid, and this is a sufficient reason for those Consuls that are not so, to try to make an impression, and raise a prejudice against me, with my government in order if possible to impress the Idea, that Foreigners, will generally be more respectable, and usefull consuls, than native American Citizens, but I have an assurance that the Executive of my country will    penetrate  into their views, and that they will not suffer any impression to be made on their minds against a Man who has Sacrificed, so much of his time, and expended so much of his money in the Service of his country as I have.
					This leads me Sir to make some remarks on the unequal manner in which the Consuls of the United States Compensate themselves for their trouble.  You will See by the enclos’d letter from Robert Montgomery Esqr. that some Consuls take what They call Consulage & Vice Consulage on Each American Vessell, which I know of no law to Authorise, and which has never been practis’d in this Consulate, and I have but seldom, charg’d any thing for Certificates which the law alows; and have paid my Vice Consul one hundred pouns Sterling the year out of my Own Pockett for his services.  But in time I hope the place may yield me some compensation for this, and other expences: yet if it does not, I shall have the pleasing reflection of having spent it in Serving my Country.
					On the Commencement of this Consulate I found it very difficult to get a regular note of the papers of Each Vessell on account of many Vessells laying in the open Road, and the Captains being unwilling to bring their papers on Shore lest by some suden Storm, which is often the case, their Vessells might be obligd to put to Sea, before they could get off to them, in which case if they should meet with a privateer, the Vessell might be lost.  But with this I send as correct a one as I have been able to obtain, of all the Vessells belonging to Citizens of the United States, that have entered and Cleared from this Port since my arrival here, and I believe that there was but two American Vessells here from the American Revolution, untill my arrival as Consul, in the year 1799.  Thus it may be seen by the number of Vessells that have since been at this port; where most of them have made Profitable Voyages; how much an enterprising Commercial Consul may cause the Commerce of the United States to be extended, and there has been no other evident cause of the increase of our Commerce here but that of my arrival, and exertions, As the Marketts were eqully good here, privious to my arrival    they have been at any period since the Peace between the United States and the Barbary Powers had been for a long time established.
					The case of Captain James Mills of the Ship Catherine of Baltimore still remains in suspence.  He has remain’d already two years detaind by the Spanish Government upon an evidently false charge.  But no doubt if the case is not before decided, he will have justice done him by the Commissioners, if the Government of the United States ratafy the pending convention  I shall have all papers in readiness. Both in ours and the Spanish language.  Captain Mills defence was made out by me, and then delivered to a Lawyer to put it into the Stile used in the courts, and the case has already been before three trybunals, and they have all verbally confesd, that they were confident of the innocence of Cap Mills. but insinuated that they did not wish to decide it, lest it should offend the court of Madrid  I am Sir With Respectfull Esteem Your Hble Servt.
					
						Willm. Willis
					
					
						NB.  There has been dispatches land here from Consul Obrien of a later date than the inclosed letter but with all the Vigilance in my Power I have not been able to find them  I fear by some mistake they are sent to some other Place  this sometimes happens.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
